Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to application filed on 12/08/2020. Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brielmann et al. U.S. Patent Pub. No. 2004/0145601 (referred to hereafter as .

As to claim 1, Brielmann teaches a method implemented by one or more processors, the method comprising: 
causing, at a computing device, an instance of a container to be in memory of the computing device when a user is accessing a client application via the computing device, wherein the container includes a dependent object that is associated with an automated assistant function that is not instantiated in the memory, (Brielmann discloses the logic unit comprises a configuration container for storing assistance configuration data provided by a user or a technical author, paragraph [0041], the assistance configuration data specifies, e.g., the type of assistance to be provided dependent on screen objects’ states, such as, ‘visible’, 'not visible’, ‘enabled’, ‘disabled’, 'not existent’, ‘with input focus’ or ‘without input focus’, paragraph [0042))
 determining, when the user is accessing the client application, that the user has provided an input to an interface of the client application, wherein the input is provided by the user in furtherance of causing a performance of an automated assistant action via the client application (Brielmann discloses when activated, the logic unit contacts the event loop unit of the windowing unit and requests to be notified about the user's input, paragraph [0043]); 
causing, based on determining that the user has provided the input to the interface of the client application, the dependent object to be assigned a value in 
causing another container to be instantiated in the memory of the computing device, wherein the other container includes the automated assistant function and fulfills a dependency between the dependent object and the automated assistant function (Brielmann discloses the presentation unit includes an information container for storing online help texts to be displayed to the user by the windowing unit and assistance control commands for controlling the logic unit, the windowing unit and the application, paragraph [0041]);
initializing, when the automated assistant function is instantiated in the memory, performance of the automated assistant action by causing execution of the dependent object of the container, wherein the performance of the automated assistant action results in client application content being generated based on the value assigned to the dependent object (Brielmann discloses , from the information retrieved from this source and the data stored in the information container, the logic unit derives what information and/or function to display and/or action to perform. paragraph [0043]); and 
causing, based on initializing performance of the automated assistant action, the client application to render the client application content at the interface (Brielmann discloses (consequently, the windowing unit is used to control the application by 
Brielmann implicitly teaches the invention as mentioned above. Brielmann does not explicitly disclose instance of a container.
 However, Thyagarajan teaches a mechanism such as dependency injection framework that manages dependencies between components, where components declare it dependency on a given interface such as instance variable of the interface type (see at least paragraphs 0068 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Thyagarajan with those of Brielmann to make the system more secure by adding object instance to a container and assign unique object names to rapidly build a customized control , thus creating customized relationship between objects instances, hence providing security against unauthorized software modification without modification to a code at a programming level.
As to claim 2, Brielmann- Thyagarajan teaches the method of claim 1, further comprising:
 Page 2 of 9Attorney Docket No. ZS202-20693 Preliminary Amendment determining, based on the input to the interface of the client application, whether the input corresponds to restricted content (Brielmann discloses the logic unit comprises a configuration container for storing assistance configuration data provided 
 in response to determining that the input corresponds to restricted content, generating the client application content at the computing device using the automated assistant function (Brielmann discloses from the information retrieved from this source and the data stored in the information container, the logic unit derives what information and/or function to display and/or action to perform, paragraph [0043]).  
As to claim 3, Brielmann- Thyagarajan teaches the method of claim 1, further comprising: 
determining, based on the input to the interface of the client application, whether the input corresponds to restricted content Brielmann discloses from the information retrieved from this source and the data stored in the information container, the logic unit derives what information and/or function to display and/or action to perform, paragraph [0043]); and
 in response to determining that the input does not correspond to restricted content (Brielmann discloses , the assistance configuration data specifies, e.g., the type of assistance to be provided dependent on screen objects’ states, such as, ‘visible’, 'not visible’, ‘enabled’, ‘disabled’, 'not existent’, ‘with input focus’ or ‘without input focus’, paragraph [0042]);

As to claim 4, Brielmann- Thyagarajan teaches the method of claim 1, wherein the container further includes an object variable that is correlated to a parameter of the dependent object (the logic unit evaluates the assistance configuration data stored in the configuration container and utilizes the windowing unit, in particular, the interface located between the windowing unit and the application, to explore and evaluate the state of the application's objects displayed by the windowing unit, paragraph [0043]).
As to claim 5, Brielmann- Thyagarajan teaches the method of claim 1, further comprising: assigning a particular value to the object variable, wherein the particular value is based on natural language content being rendered at the interface of the client application or based on the input from the user (Brielmann teaches a help text can contain user input or data, which is extracted from an application; this device is able to create dynamic help information based on rules, processing the constantly changing states of the application windows, paragraph [0034]).  
As to claim 6, Brielmann- Thyagarajan teaches the method of claim 1, further comprising: subsequent to determining that the user has provided the input to the 
As to claim 7, Brielmann- Thyagarajan teaches the method of claim 6, further comprising: causing, based on the separate input from the user, the separate dependent object to be assigned a different value in accordance with the input from the user (Brielmann discloses separate dependent objects with different values in paragraph [0033]). 
As to claim 8, Brielmann- Thyagarajan teaches the method of claim 6, Brielmann teaches wherein the client application allows the user to initialize different actions relative to other actions that the user can initialize via the other client application (Brielmann discloses from the information retrieved from this source and the data stored in the information container, the logic unit derives what information and/or function to display and/ or action to perform, paragraph [0043]).  
As to claim 9, Brielmann- Thyagarajan teaches the method of claim 1, wherein the client application includes messaging functionality that allows the user to send 

Claims 10-20 do not teach anything above and beyond the limitations of claims 1-1-9 and therefore rejected for similar reasons.

The closest prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sharma et al. U.S. Patent Pub.  2012/0216219 discloses a computer implemented method for dynamic customization of clinical workflows in healthcare environment e.g. hospital, involves publishing script of dynamic module core framework to runtime environment.

Brandys et al. U.S. Patent No. 10,223,074, discloses a method for determining identity of software in LINUX software containers, involves mapping identities of software on software container with identifier of template and identifier of container, and retrieving template image from repository.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARGON N NANO/Primary Examiner, Art Unit 2457